Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 1 of 14




          EXHIBIT 2
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 2 of 14



                                                                   Page 1

1
2       UNITED STATES DISTRICT COURT
3       SOUTHERN DISTRICT OF NEW YORK
4        C.A. No. 11 Civ. 0691 (LAK)
5       -----------------------------------x
        CHEVRON CORPORATION,
6
                      Plaintiff,
7
8
                - against -
9
10
        STEVEN DONZIGER, et al.,
11
                      Defendants.
12      -----------------------------------x
                            June 25, 2018
13                          10:07 a.m.
14
15              Videotaped Deposition of STEVEN
16      DONZIGER, taken by Plaintiff, pursuant to
17      Order, held at the offices of Gibson Dunn &
18      Crutcher LLP, 200 Park Avenue, New York,
19      New York, before Todd DeSimone, a
20      Registered Professional Reporter and Notary
21      Public of the State of New York.
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 3 of 14



                                                                 Page 13

1                              DONZIGER
2               Q.         So you refuse to answer whether
3       you have received any money raised on the
4       basis of the judgment since March of 2014?
5               A.         I have acknowledged before
6       Judge Kaplan already that I have been paid
7       out of monies raised to pay litigation
8       expenses as he expressly permitted in his
9       April 25th order.             So please stop harassing
10      me.     I mean, ask a question about the
11      Elliott meeting or about my financial
12      condition.         That's what this deposition is
13      about.
14              Q.         So the answer is yes, you have
15      received money --
16              A.         Don't tell me what the answer
17      is.     I answer the questions, you ask the
18      questions.
19              Q.         Well, not so far, but maybe we
20      will get there.
21                         On how many occasions have you
22      received monies raised to pay, as you
23      describe it, litigation expenses?
24              A.         I object.          It is beyond the
25      scope of the deposition.                    I have received

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 4 of 14



                                                                 Page 67

1                              DONZIGER
2               A.         I don't know.              I mean, we are
3       talking 25 years, so it is a massive amount
4       of material, and I have an accounting, it's
5       not complete, it's substantially complete,
6       but it's not complete.
7               Q.         And who prepared this
8       accounting that is substantially complete?
9               A.         Different people.
10              Q.         Can you identify them, please?
11              A.         I feel like this is intruding a
12      bit on the First Amendment issue.                      I will
13      answer it, though, because you already
14      know.        So the person who originally put
15      this together was Josh Rizack and then
16      subsequent to Josh, who didn't complete it,
17      but he got a fair amount down the road with
18      it, we hired Katie Sullivan to complete it.
19              Q.         You retained Ms. Sullivan to
20      prepare your accounting for the Ecuador
21      case?
22              A.         I retained Ms. Sullivan to do a
23      number of different tasks, mostly to help
24      fundraise, but also to provide sort of
25      backup admin support to the case and to the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 5 of 14



                                                                 Page 68

1                              DONZIGER
2       people on the case who needed it.
3               Q.         When did you retain
4       Ms. Sullivan?
5               A.         You are kind of moving into
6       that area now?            You want to talk about
7       Ms. Sullivan?
8               Q.         When did you retain
9       Ms. Sullivan?
10              A.         This is beyond the scope of the
11      deposition.
12                         Generally, okay, I will answer
13      your question, because it is narrow, I
14      retained Ms. Sullivan on behalf of the FDA
15      in approximately October of last year.
16              Q.         2017?
17              A.         Yes.
18              Q.         Do you have any written
19      agreement with Ms. Sullivan or her company?
20              A.         There is a draft of an
21      agreement, but I don't believe that it was
22      executed, although I'm not sure.
23              Q.         And other than fundraising and
24      preparing accountings for you and your
25      firm, any other functions Ms. Sullivan was

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 6 of 14



                                                                 Page 74

1                                DONZIGER
2       organized, as accounts to hold funds that
3       have been subsequently transferred out to
4       other people to pay case expenses, yes.
5               Q.         So am I understanding you that
6       you have commingled case funds with your
7       personal funds?
8               A.         No.     Commingle is your word.
9               Q.         Well, you have put them in the
10      same account, the money, yes?
11              A.         It's not commingling as far as
12      I'm concerned.            That's an opinion that
13      you're expressing.
14                         You know, the money comes in.
15      We almost never have enough money to meet
16      the need and all the bills, and it has to
17      be then sent out in a way to keep the case
18      going.       I have done that through the years
19      from time to time.
20              Q.         And you keep accurate records
21      of all the case money that comes in and all
22      the case money that flows out, is that
23      right, of your accounts?
24              A.         The records are all electronic
25      and easily retrievable.                    I had brought in

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 7 of 14



                                                                 Page 75

1                              DONZIGER
2       Ms. Sullivan to help get it organized and
3       up to speed and pick up where Mr. Rizack
4       left off.
5               Q.         Is there any one of these five
6       accounts that is used exclusively for the
7       Ecuador case and does not contain any of
8       your personal funds?
9               A.         8132.
10              Q.         So that's exclusive to the
11      case?
12              A.         Yes.
13              Q.         Other than these accounts, are
14      there other accounts that you control and
15      to which Ecuador case funds have been
16      deposited?
17              A.         That is beyond the scope.                 Are
18      you inquiring as to my present financial
19      condition?         Is that what this is about?
20              Q.         I'm asking you if there are
21      other accounts where Ecuador case funds --
22              A.         Currently -- let me answer your
23      question --
24              Q.         That you control.
25              A.         Let me answer your question

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 8 of 14



                                                                Page 117

1                              DONZIGER
2       I think it is a great organization.                       On
3       occasion I have helped them try to raise
4       money for other purposes, foundation money,
5       that kind of thing, projects, health
6       projects.        People are hurting, so there is
7       all sorts of projects the FDA does, and on
8       occasion I have tried to help them raise
9       money.
10              Q.         And is there any limit to the
11      number of percentage interest you are
12      authorized to sell in the judgment on
13      behalf of the FDA?
14              A.         Well, I don't sell anything.                     I
15      try to get funders to buy interest in the
16      judgment, and obviously subject to client
17      approval.        So I will do the best I can for
18      my clients in that regard and present the
19      possibility to them and they can say yes or
20      no.     You know, they determine that.
21              Q.         Well, my question is actually
22      in your view, is there any limit on the
23      percentage interest the FDA can sell in the
24      judgment?        Can they sell somebody 50
25      percent of the judgment, for example?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 9 of 14



                                                                Page 144

1                              DONZIGER
2               Q.         Did you discuss with
3       Ms. Sullivan how much you were going to ask
4       Elliott for?
5               A.         I think we did.
6               Q.         When you told Elliott that you
7       had a 6.3 percent interest in the judgment,
8       was that an accurate statement?
9               A.         According to my retainer, yes,
10      but I have given portions of that to other
11      people.
12              Q.         To whom have you given portions
13      of that?
14              A.         Rick Friedman, Zoe Littlepage.
15              Q.         Did you give them --
16              A.         So they would represent me in
17      the RICO case, just to be clear.
18              Q.         You gave them portions of that
19      before or after the RICO judgment?
20              A.         Before.
21              Q.         So what percentage of the 6.3
22      do you currently own?
23              A.         Again, I think it is pretty
24      much a nullity for practical purposes given
25      the RICO judgment.              But I think if you were

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 10 of 14



                                                                 Page 145

1                               DONZIGER
2       to discount what has been allocated to
3       Mr. Friedman and Ms. Littlepage and a
4       couple of other people --
5               Q.         Who were the other people?
6               A.         Two people who had loaned me
7       money to pay John Keker, family members.                           I
8       would estimate it is about 5 or 5.2
9       percent.
10              Q.         I'm sorry, what you have left
11      is 5 percent?
12              A.         In other words, instead of 6.3,
13      even though it is all for me and I owe
14      them, that if you were to discount what
15      they have been contractually promised, it
16      would be about 5.2 percent based on my best
17      estimates.
18              Q.         When you say discount, you mean
19      subtract out?
20              A.         Yes, subtract out.
21              Q.         From the 6.3?
22              A.         Yeah.
23              Q.         Why was your 6.3 percentage
24      being discussed with Elliott?
25              A.         I don't remember.                I think

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 11 of 14



                                                                 Page 189

1                               DONZIGER
2       through April of 2016.                   You received the
3       $488,000 from Mr. Lenczner, if it refreshes
4       your recollection, starting in --
5               A.         So the answer to your question
6       is I don't believe -- I think most of these
7       were personal.            Well, I will say all of
8       them were personal because I got money into
9       this account.           I was supposed to use it on
10      myself, my family.
11              Q.         So you were personally paying
12      Mr. Page, for example?
13              A.         From time to time, yes.
14              Q.         In your response to
15      Interrogatory No. 3, you said your only
16      sources of income are "remuneration
17      authorized by my clients and paid out of
18      litigation expense funds raised with my
19      assistance, a modest monthly income
20      generated by two properties, Argyle
21      Knoxville and Lewmike LLC."
22                         Do you recall that?
23              A.         Yes.
24              Q.         For the time period from 2014
25      to the present, is that an accurate

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 12 of 14



                                                                 Page 190

1                               DONZIGER
2       statement or does it change year to year?
3               A.         Well, it is accurate over that
4       period of time.            If your question is, is
5       there other sources of income at any time
6       during that time --
7               Q.         Yes, sir.
8               A.         I don't believe so, but I
9       wouldn't, you know, to the best of my
10      knowledge, no, but, you know, it is a lot
11      of years, and I occasionally try to do
12      other things but I really haven't -- I
13      can't -- I don't think I did anything else
14      during those years.
15              Q.         And do you own any interest in
16      any properties other than Argyle Knoxville
17      and Lewmike LLC?
18              A.         Well, there is one other
19      property I think I mentioned in my
20      responses.
21              Q.         What would that be?
22              A.         It is a property in Florida
23      that I inherited when my dad passed away.
24              Q.         And what's the name of it?
25              A.         It is not on there?              I thought

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 13 of 14



                                                                 Page 194

1                                DONZIGER
2       Elliott meeting, that is covered by your
3       retainer?        You don't bill separately for
4       that with a timesheet?
5               A.         No.
6               Q.         So those types of activities
7       are covered by your retainer?
8               A.         Yes.
9               Q.         When you get reimbursed for
10      expenses, the FDA approves those expenses?
11              A.         On the sort of pretty rare
12      occasion I get reimbursed for expenses, I
13      put it in an invoice, get paid, when I do
14      an accounting with the clients they know
15      what the expenses are and they approve it.
16              Q.         So the money from the Lenczner
17      firm that was transferred to you, was any
18      portion of that money to pay your retainer?
19              A.         I think this is a little bit
20      beyond the scope.
21              Q.         I don't think so.
22              A.         Why not?
23              Q.         Because the issue relates to
24      compliance with the Court's injunction.
25              A.         Okay.       I will answer it.            The

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2091-2 Filed 10/02/18 Page 14 of 14
